DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    Summary 
The response and amendments of claims and specification filed on March 14 2022 have been acknowledged and accepted. 
New claims 20-25 have been added. Claims 1-25 are pending. 
Clams 1-3 and 6-11 with the elected species of (A) chromatography are considered. 
           Claim Rejections - 35 USC § 101
The rejection of Claims 1, 4, 10, 11, 12 and 13 under 35 U.S.C. 101 Applicants traverse the rejection and asserted that claim 1 has been removed necessitated by Applicants’ amendment.
              EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  Mr. Martin D. Moynihan 
The application has been amended as follows: 
Claim 1 (currently amended): In lines 1 and 6, insert the word  ---viral ---between the words "respiratory" and "infection" . In lines 4 and 5, deleted "selected from the group consisting of membrane type 1 - matrix metalloproteinase 1 (MT1-MMP1), MMP-9, MMP-8 and MMP-3" and inserted  --- wherein said extracellular matrix-associated polypeptide is MT1-MMP1 ---
Claim 3:  (Canceled). 
Claim 5: (Canceled). 
Claims 13 - 25 (Canceled).
Claims 1-2, 4 and  6-12 are allowed. 
 				     Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/          Primary Examiner, Art Unit 1648